917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie L. GLOVER, Jr., Plaintiff-Appellant,v.John O. MARSH, Jr., Secretary, Department of the Army,DefendantkAppellee,andE.R. Heiberg, III, Commander, U.S. Army, James W. Peck,Former District Engineer, James L. Harrington, Chief,Resource Management Office, Calvin N. Pierce, Former Chief,Management Analysis Branch, Lillian C. Sell, FormerManagement Analyst, Hedy Brown, Former Chief, Recruitmentand Placement Branch, Clarence Thomas, Delores L. Rozzi, Defendants.
No. 89-1071.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-87-1784-R)
Willie L. Glover, Jr., appellant pro se.
Breckinridge Long Willcox, United States Attorney, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie L. Glover, Jr. appeals from the district court's order denying relief in this action alleging racial discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Glover v. Marsh, CA-87-1784-R (D.Md. Aug. 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.